UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-170715 FAL EXPLORATION CORP. (Exact name of registrant as specified in its charter) Nevada 27-1517938 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 431 Fairway Drive Suite 260 Deerfield Beach, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (732) 530-1267 Securities registered under Section 12(b) of the Exchange Act: Title of each class registered: Name of each exchange on which registered: None None Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes oNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter as of June 30, 2013 was approximately $296,000. As of April 8, 2014 the registrant had 32,346,758 shares of its common stock outstanding. Documents Incorporated by Reference: None. FAL EXPLORATION CORP FORM 10-K TABLE OF CONTENTS PAGE PART I Item 1. Business 2 Item 1A. Risk Factors 3 Item 1B. Unresolved Staff Comments 3 Item 2. Properties 3 Item 3. Legal Proceedings 3 Item 4. Mine Safety Disclosures 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data F-1 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9A. Controls and Procedures 9 Item 9B. Other Information. 9 PART III Item 10. Directors, Executive Officers and Corporate Governance 10 Item 11. Executive Compensation 12 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 13 Item 13. Certain Relationships and Related Transactions, and Director Independence 13 Item 14. Principal Accounting Fees and Services 14 PART IV Item 15. Exhibits, Financial Statement Schedules 15 Signatures 16 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (this “Report”) contains “forward-looking statements” within the meaning of the Section 27A of the Securities Act, and Section 21E of the Exchange Act. Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future operations, future cash needs, business plans and future financial results, and any other statements that are not historical facts. From time to time, forward-looking statements also are included in our other periodic reports on Forms 10-Q and 8-K, in our press releases, in our presentations, on our websites and in other materials released to the public.Any or all of the forward-looking statements included in this Report and in any other reports or public statements made by us are not guarantees of future performance and may turn out to be inaccurate. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors.Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. 1 PART I Item 1. Business. Overview We were incorporated in the State of Nevada on December 17, 2009 as Apps Genius Corp.On July 9, 2013, we changed our name to FAL Exploration Corp. Initially, we had developed, marketed, published and distributed social games and software applications that consumers could use on a variety of platforms. Included were such platforms as social networks, wireless devices such as cellular phones and smart phones including the Apple iPhone™ and standalone websites. We released several applications including ‘Bruisers’, a game application for Facebook, ‘My Mad Millions’, a game application for Facebook™, Drama Llama, an application for Facebook™, ‘Slap a Friend’, a game application for the Apple Iphone™, Bed Bug Alert, a utility application for Apple iPhone™ and Crazy Dream Application for Facebook™, Snookify Me! application for Iphone and Android, and Snooki’s Match Game Application for Facebook amongst other games and apps. Beginning in January 2013, we had changed the focus of our Business Plan to develop and operate a crowdfunding platform.In September 2013, we decided to discontinue the social games and mobile applications and crowdfunding business. We intend to focus our efforts on mineral exploration following the purchase of 19.6% ownership in FAL Minerals LLC in October 2013. Plan of Operations Effective October 7, 2013, we entered into a Membership Interest Purchase Agreement (the “Agreement”) with FAL Minerals LLC (“FAL Minerals”). Pursuant to the Agreement we agreed to purchase from FAL Minerals newly issued membership interests of FAL Minerals representing 20% of the issued and outstanding membership interests of FAL Minerals. The purchase price for the interests is $100,000 payable in common stock at a per share price of $0.25 or a total issuance of 400,000 shares. On October 7, 2013, we issued 400,000 shares of common stock to FAL Minerals in connection with this Agreement.On October 9, 2013 we and the other members of FAL Minerals agreed to assign a 2% interest on a pro-rata basis to a third party for legal fees owed by FAL Minerals.Accordingly, our interest in FAL Minerals decreased to 19.6%. We intend to acquire minority and majority interests in natural resource properties located throughout the United States. Our initial project is our interest in an open pit mine located in Clay County Alabama also known as the Brown Mine. Initial test results have shown gold bearing materials. We intend to explore the property to determine the commercial viability of the project. Historically, graphite and gold have been mined in the area. The property which is over two hundred and twenty acres contains graphite and some surface gold. We plan to explore the property and either may utilize it as the main production plant should the Brown Mine prove to be commercially viable or seek to monetize the graphite, should it prove to be commercially viable. On February 13, 2014, the Company closed the transaction contemplated by the Real Estate Purchase and Sale Agreement dated in November 2013 and as consideration issued a promissory note amounting to $200,000 to certain sellers and must issue 800,000 of our common shares. One of the sellers is our majority stockholder. The note shall bear interest at the “applicable federal rate” for demand loans as defined in Section 7872(f)(2) of the Internal Revenue Code of 1986, as amended from the date of this note, until paid, with no payments of principal or interest due or payable until the 36 month after closing (the “Maturity Date”). On the Maturity Date, Buyer shall elect to either (i) pay all outstanding principal and interest in cash, or (ii) issue our common stock to Seller in an aggregate amount equal to the principal and interest outstanding on the Maturity Date. The value of the common stock and the determination of the number of shares shall be the then market price on the Maturity Date, discounted by ten percent (10%). We may prepay the note in whole or in part at any time prior to the Maturity Date. We intend to issue the 800,000 shares of common stock as consideration in April 2014 pursuant to the Real Estate Purchase and Sale Agreement. Additionally on February 13, 2014, we executed a Mortgage and Security Agreement with the Seller whereby we hereby grant and convey to the sellers a present, absolute, unconditional and continuing security interest in, all of the land, real estate, leasehold, buildings, improvements, fixtures, furniture and personal property situated in the purchased real estate properties as defined in such Mortgage and Security Agreement. The indebtedness under the Mortgage and Security Agreement will be evidenced by the promissory note amounting to $200,000 issued to the sellers as discussed above. The title deed to the real estate properties were recorded in the State of Alabama, Clay County on March 13, 2014. Limited Operating History We have generated a limited financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. 2 Patents and Trademarks In June 2010, we filed a trademark application for My Mad Millions with the United States Patent & Trademark Office under Class 9 (interactive games) and Class 41 (entertainment services). The trademark was registered with the United States patent and Trademark Office on September 13, 2011 as Reg. No. 4,026,890 and will remain in force for 10 years from the date of registration. In January 2011, we filed a trademark application for Angry Turds with the United States Patent & Trademark Office under Class 9 (interactive games). In connection with a settlement and release agreement dated January 15, 2013, we agreed to stop using and abandon the Angry Turd trademark.We have a patent pending for a method and apparatus for gaming reward platforms. The patent was filed on September 22, 2010 and the patent is still pending. Employees As of April 1, 2014, we had two (2) part-time employees consisting of our Chief Executive Officer and Chief Financial Officer. Each employee spends approximately 20 hours per week on Company matters. Item 1A. Risk Factors. Smaller reporting companies are not required to provide the information required by this item. Item 1B. Unresolved Staff Comments. Smaller reporting companies are not required to provide the information required by this item. Item 2. Properties. Our principal executive office is located at 431 Fairway Drive, Suite 260, Deerfield Beach, FL 33441 and our telephone number is (732) 530-1267. Item 3. Legal Proceedings. From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have a material adverse effect on our business, financial condition or operating results. Item 4. Mine Safety Disclosures. Not applicable. 3 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Our common stock is quoted on the OTCQB under the ticker symbol “APGS.” An OTCQB equity security generally is any equity that is not listed or traded on a national securities exchange. The following table shows, for the periods indicated, the high and low bid prices per share of our common stock as reported by the OTCQB quotation service. These bid prices represent prices quoted by broker-dealers on the OTCQB quotation service. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. The high and low bid prices for trading of our stock for each of the quarters during 2013 and 2012 was as follows: 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2013: High $ Low $ 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter 2012: High $ Low $ Holders of Capital Stock As of April 8, 2014 there were approximately 43 shareholders of record of our common stock. Because shares of our common stock are held by depositaries, brokers and other nominees, the number of beneficial holders of our shares is substantially larger than the number of stockholders of record. Stock Option Grants On September 23, 2010, the Company’s board of directors adopted, and the Company’s stockholders approved the Apps Genius Corp Equity Incentive Plan (the “Plan”), which covers 5,000,000 shares of common stock.The purpose of the Plan is to advance the interests of the Company by enhancing the ability of the Company to (i) attract and retain employees and other persons or entities who are in a position to make significant contributions to the success of the Company and its subsidiaries; (ii) reward such persons for such contributions; and (iii) encourage such persons or entities to take into account the long-term interest of the Company through ownership of shares of the Company’s common stock, par value $0.0001 per share. The Plan became effective on September 23, 2010 and will terminate on September 23, 2020. Subject to adjustment as provided in the Plan, the aggregate number of shares of common stock reserved for issuance pursuant to awards granted under the Plan shall be five million (5,000,000) shares; provided, however,that within sixty (60) days of the end of each fiscal year following the adoption of the Plan, the Board, in its discretion, may increase the aggregate number of shares of Common Stock available for issuance under the Plan by an amount not greater than the difference between (i) the number of shares of Common Stock available for issuance under the Plan on the last day of the immediately preceding fiscal year, and (ii) the number of shares of Common Stock equal to 15% of the shares of Common Stock outstanding on the last day of the immediately preceding fiscal year. As of December 31, 2013, no instruments have been granted or issued under the Plan. Dividend Policy Since inception we have not paid any dividends on our ordinary shares. We currently do not anticipate paying any cash dividends in the foreseeable future on our ordinary shares. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Item 6. Selected Financial Data. Smaller reporting companies are not required to provide the information required by this item. 4 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion provides information which management believes is relevant to an assessment and understanding of our results of operations and financial condition for the fiscal years ended December 31, 2013, and December 31, 2012. The discussion should be read along with our financial statements and notes thereto contained elsewhere in this Report. The following discussion and analysis contains forward-looking statements, which involve risks and uncertainties. Our actual results may differ significantly from the results, expectations and plans discussed in these forward-looking statements.See “Forward-Looking Statements.” Overview We were incorporated in the State of Nevada on December 17, 2009 as Apps Genius Corp.On July 9, 2013, we changed our name to FAL Exploration Corp. Initially, we had developed, marketed, published and distributed social games and software applications that consumers could use on a variety of platforms. Included were such platforms as social networks, wireless devices such as cellular phones and smart phones including the Apple iPhone™ and standalone websites. We released several applications including ‘Bruisers’, a game application for Facebook, ‘My Mad Millions’, a game application for Facebook™, Drama Llama, an application for Facebook™, ‘Slap a Friend’, a game application for the Apple Iphone™, Bed Bug Alert, a utility application for Apple Iphone™ and Crazy Dream Application for Facebook™, Snookify Me! application for Iphone and Android, and Snooki’s Match Game Application for Facebook amongst other games and apps. Beginning in January 2013, we had changed the focus of our Business Plan to develop and operate a crowdfunding platform.In September 2013, we decided to discontinue its social games and mobile applications and crowdfunding business. We intend to focus our efforts on mineral exploration following the purchase of 19.6% ownership in FAL Minerals LLC in October 2013. We intend to acquire minority and majority interest in natural resource properties located throughout the United States. Our initial project is our interest in an open pit mine located in Clay County Alabama also known as the Brown Mine. Initial test results have shown gold bearing materials. We intend to explore the property to determine the commercial viability of the project. Historically, graphite and gold have been mined in the area. The property which is over two hundred and twenty acres contains graphite and some surface gold. We plan to explore the property and either may utilize it as the main production plant should the Brown Mine prove to be commercially viable or seek to monetize the graphite, should it prove to be commercially viable. Limited Operating History We have generated a limited financial history and have not previously demonstrated that we will be able to expand our business. Our business is subject to risks inherent in growing an enterprise, including limited capital resources and possible rejection of our business model and/or sales methods. Results of Operations For the Years Ended December 31, 2013 and 2012 Revenues We have not generated revenues to date in connection with our current mineral exploration business. Operating Expenses For the year ended December 31, 2013 and 2012, operating expenses amounted to $336,141 and $965,543 respectively, a decrease of $629,402 or 65.2%. Changes in operating expenses consisted of the following: Year ended December 31, Administrative compensation $ $ Professional fees Impairment Expense - Other selling, general and administrative $ $ 5 ● For the year ended December 31, 2013 and 2012, administrative compensation amounted to $144,000 and $150,000 respectively, decreased by $6,000 or 4%.The decrease during the year ended December 31, 2013 is primarily attributable to a decrease in wages of our Chief Executive Officer. We expect administrative salaries to increase in 2014 as we increase our operations. ● For the year ended December 31, 2013 and 2012, professional fees amounted to $66,780 and $724,036 respectively, a decrease of $657,256 or 90.78%.The decrease is primarily attributable to a decrease in consulting and investor relations fees. We expect professional fees to increase as we incur significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. ● For the year ended December 31, 2013 and 2012, other selling, general and administrative s amounted to $25,361 and $91,507 respectively, a decrease of $66,146 or 72.3%.For the year ended December 31, 2013, travel expenses decreased as compared to the 2012 period due to cost cutting measures. Other Income For the years ended December 31, 2013 and 2012, we recognized other income (expense) of $4 and $(2), respectively. For the years ended December 31, 2013 and 2012, we recognized interest income of $8 and $637, respectively. The decrease in interest income was attributable to having a lower cash balance with which to earn interest on. Additionally, for the year ended December 31, 2013 and 2012, we incurred aggregate interest expense of $4 and $639 related to outstanding notes payable and related party notes, respectively. Discontinued Operations The following table indicates selected financial data of the Company’s discontinued operations of its social games and mobile applications and crowdfunding business. For the years ended December 31, Revenues $ $ Cost of revenues - - Gross profit - - Operating and other non-operating expenses ) ) Loss from discontinued operations $ $ ) Net Loss As a result of the factors described above, our net loss for the years ended December 31, 2013 and 2012 was $351,206 and $1,615,236,or a net loss per common share of $0.03 and $48.61 (basic and diluted), respectively. Liquidity and Capital Resources Liquidity is the ability of a company to generate funds to support its current and future operations, satisfy its obligations, and otherwise operate on an ongoing basis. To date, we have funded our operations through the sale of our common stock. Our primary uses of cash have been for salaries and fees paid to third parties for professional services. All funds received have been expended in the furtherance of growing the business. The following trends are reasonably likely to result in a material decrease in our liquidity over the near to long term: ● An increase in working capital requirements to finance our current mineral explorations business, ● Addition of administrative and sales personnel as the business grows, and ● The cost of being a public company. Our net revenues are not sufficient to fund our operating expenses.At December 31, 2013, we had a cash balance of $3,760. We have been funding our operations through the sale of our common stock for operating capital purposes. We received net proceeds from the sale of our common stock of $60,910 during the year ended December 31, 2013. We currently have no material commitments for capital expenditures. We will need to raise additional funds, particularly if we are unable to generate positive cash flow as a result of our operations.We estimate that based on current plans and assumptions, that our available cash will be insufficient to satisfy our cash requirements under our present operating expectations. Other than working capital and funds received pursuant to the Securities Purchase Agreement, we presently have no other alternative source of working capital. We have used these funds to fund our operating expenses, pay our obligations and grow our company. We will need to raise significant additional capital to fund our operations and to provide working capital for our ongoing operations and obligations. We do not anticipate we will be profitable in 2014.Therefore our future operation is dependent on our ability to secure additional financing.Financing transactions may include the issuance of equity or debt securities, obtaining credit facilities, or other financing mechanisms. However, the trading price of our common stock and a downturn in the U.S. equity and debt markets could make it more difficult to obtain financing through the issuance of equity or debt securities. Even if we are able to raise the funds required, it is possible that we could incur unexpected costs and expenses or experience unexpected cash requirements that would force us to seek alternative financing. Furthermore, if we issue additional equity or debt securities, stockholders may experience additional dilution or the new equity securities may have rights, preferences or privileges senior to those of existing holders of our common stock. The inability to obtain additional capital may restrict our ability to grow and may reduce our ability to continue to conduct business operations. If we are unable to obtain additional financing, we will be required to cease our operations. 6 We anticipate that depending on market conditions and our plan of operations, we may incur operating losses in the foreseeable future. Therefore, our auditors have raised substantial doubt about our ability to continue as a going concern on their audit opinion for the year ended December 31, 2013. Our liquidity is negatively impacted by the significant costs associated with our public company reporting requirements, costs associated with newly applicable corporate governance requirements, including requirements under the Sarbanes-Oxley Act of 2002 and other rules implemented by the Securities and Exchange Commission. We expect all of these applicable rules and regulations to significantly increase our legal and financial compliance costs and to make some activities more time consuming and costly. Our use of cash flow forecast within 12 months is estimated below: Description Estimated Cost Selling and marketing expenses $ Professional fees General and administrative Total $ Professional fee - Primarily includes professional fees associated with becoming a public company as summarized as follows: Amount Auditing fees $ Legal fees Other professional fees Total $ General and administrative – Over the next 12 months, we estimate that we will incur general and administrative expenses as follows: Amount Administrative salaries and benefits $ Other Total $ Our operating funds are not sufficient, therefore we will have to scale back our operating plans and it will be unlikely that we will be able to pursue our overall business plan without raising additional working capital. Operating activities For the year ended December 31, 2013, net cash flows used in operating activities amounted to $134,866 and was primarily attributable to our net losses of $351,206 offset by the add back of non-cash items such as depreciation expense of $1,324, loss on disposal of property and equipment of $115, impairment expense of $100,000 and stock based compensation and fees of $4,683, and changes in operating assets and liabilities of $110,218. For the year ended December 31, 2012, net cash used in operations of $651,153 was primarily attributable to our net losses of $1,615,236 offset by the add back of non-cash items such as depreciation expense of $1,346 and stock based compensation and fees of $874,396, and changes in operating assets and liabilities of $88,341. 7 Financing activities For the year ended December 31, 2013 and 2012 net cash flows provided by financing activities was $60,910 and $721,141, respectively. During the year ended December 31, 2013, we received net proceeds from sale of common stock of $60,910.During the year ended December 31, 2012, we received net proceeds from sale of common stock of $838,150 and proceeds from notes payable of $7,500 offset by the payments of notes payable $118,650 and the payment of insurance premium finance payable of $5,859. Contractual Obligations In the normal course of business, we may have certain fixed contractual obligations and commitments that include future estimated payments. Changes in our business needs, cancellation provisions, changing interest rates, and other factors may result in actual payments differing from the estimates. We cannot provide certainty regarding the timing and amounts of payments. At December 31, 2013, we did not have any material contractual obligations that would require us to pay cash in future periods. Critical Accounting Policies and Estimates While our significant accounting policies are more fully described in Note 1 to our financial statements for the year ended December 31, 2013, we believe that the following accounting policies are the most critical to aid you in fully understanding and evaluating this management discussion and analysis. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. We continually evaluate our estimates, including recovery of long-lived assets, income taxes, and the valuation of equity transactions. We base our estimates on historical experience and on various other assumptions that we believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Any future changes to these estimates and assumptions could cause a material change to our reported amounts of revenues, expenses, assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions. We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of the financial statements. Impairment of long-lived assets In accordance with ASC Topic 360, we review long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of the assets may not be fully recoverable, or at least annually. We recognize an impairment loss when the sum of expected undiscounted future cash flows is less than the carrying amount of the asset. The amount of impairment is measured as the difference between the asset’s estimated fair value and its book value. Revenue recognition We recognize revenue when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the purchase price is fixed or determinable and collectability is reasonably assured. Stock-based compensation We account for stock-based instruments issued to employees in accordance with ASC Topic 718. ASC Topic 718 requires companies to recognize in the statement of operations the grant-date fair value of stock options and other equity based compensation issued to employees. We account for non-employee share-based awards in accordance with ASC Topic 505-50. Recent accounting pronouncements Accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the financial statements upon adoption. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Smaller reporting companies are not required to provide the information required by this item. 8 Item 8. Financial Statements and Supplementary Data. FAL EXPLORATION CORP. (FORMERLY APPS GENIUS CORP.) FINANCIAL STATEMENTS December 31, 2013 CONTENTS Report of Independent Registered Public Accounting Firm F-2 Financial Statements: Balance Sheets – As of December 31, 2013 and 2012 F-3 Statements of Operations - For the Years Ended December 31, 2013 and 2012 F-4 Statements of Changes in Stockholders’ Equity - For the Years Ended December 31, 2013 and 2012 F-5 Statements of Cash Flows – For the Years Ended December 31, 2013 and 2012 F-6 Notes to Financial Statements F-7 to F-20 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of: FAL Exploration Corp. We have audited the accompanying balance sheets of FAL Exploration Corp. (formerly Apps Genius Corp.) as of December 31, 2013 and 2012 and the related statements of operations, changes in stockholders' equity, and cash flows for each of the two years in the period ended December 31, 2013.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FAL Exploration Corp. (formerlyApps Genius Corp.)as of December 31, 2013 and 2012 and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company had a net loss and net cash used in operations of $351,206 and $134,866, respectively, in 2013, had a working capital deficit, a stockholders’ deficit and accumulated deficit of $148,576,$146,958 and $2,888,106 respectively at December 31, 2013 and has minimal revenues all of which are from discontinued operations.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida April 11, 2014 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPA Connect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality F-2 FAL EXPLORATION CORP. (FORMERLY APPS GENIUS CORP.) BALANCE SHEETS December 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Prepaid expenses - Assets of discontinued operations - Total Current Assets PROPERTY AND EQUIPMENT, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accounts payable - related party Accrued salaries- related party Total Current Liabilities Commitment and Contingencies (Note 7) STOCKHOLDERS' (DEFICIT) EQUITY: Preferred stock ($0.001 par value; 20,000,000 shares authorized; No sharesissued or outstanding at December 31, 2013 and 2012) - - Common stock ($0.001 par value; 100,000,000 shares authorized;31,546,738 and 36,448 shares issued and outstanding at December 31, 2013 and 2012, respectively) 37 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' (Deficit) Equity ) Total Liabilities and Stockholders' (Deficit) Equity $ $ See notes to financial statements F-3 FAL EXPLORATION CORP. (FORMERLY APPS GENIUS CORP.) STATEMENTS OF OPERATIONS For the Year Ended December 31, REVENUES $
